DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 117.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2004/0211679 to Wong et al. (Wong).
As to claim 1, Wong teaches an electrochemical hydrogen pump comprising a plurality of hydrogen ump units (24) comprising an electrolyte membrane (14), an anode (10) in contact with one main surface of the electrolyte membrane (14) and a cathode (18) in contact with another main surface of the electrolyte membrane (14), an anode side separator (20/22) stacked on the anode (10) and a cathode side separator (20/22) stacked on the cathode (18), the hydrogen pump units transferring, to the cathode, hydrogen contained in a hydrogen containing gas supplied to the anode and pressurizing the hydrogen, the apparatus further comprising a plurality of fixing members (28) for preventing movement of the cathode and anodes separators (20/22) in the directions in which they are stacked, a first end plate (26) disposed on the anode separator (20/22) of a hydrogen pump unit positioned at one end in the stacking direction and a second end plate (26) disposed on the cathode separator (20/22) of a hydrogen pump unit positioned at another end in the stacking direction wherein the end plates (26) are concave and form therein spaces, a first space formed between the second end plate and the cathode separators and a second space formed between the anode end plate and the anode separator, the apparatus further comprising a first gas flow channel through which hydrogen in the cathode is supplied to the first space (Paragraphs 0061, 0062 and 0063; Figures 1 and 3).
As to claims 2 and 4, Wong teaches the apparatus of claim 1.  Wong further teaches that apparatus comprises a second gas flow channel for returning gas from the cathode side to the second space (Figure 6).
As to claim 3, Wong teaches the apparatus of claim 2.  Wong further teaches that the first space and the second space are formed to face each other (Figure 3).  
As to claim 5, Wong teaches the apparatus of claim 1.  Wong further teaches that the first space is formed parallel to a main surface of the cathode (Figure 2).
As to claims 6 and 7, Wong teaches the apparatus of claim 1.  Wong further teaches that an area of an opening of the first space that is parallel to a main surface of the cathode separator (the space formed by the end plate that directly adjoins the separator) is equal to a corresponding are of the main surface of the separator (Figure 3).
As to claim 8, Wong teaches the apparatus of claim 2.  Wong further teaches that the second space is formed parallel to a main surface of the anode (Figure 2).
As to claims 9 and 10, Wong teaches the apparatus of claim 2.  Wong further teaches that an area of an opening of the second space that is parallel to a main surface of the anode separator (the space formed by the end plate that directly adjoins the separator) is equal to a corresponding are of the main surface of the separator (Figure 3).
As to claim 11, Wong teaches the apparatus of claim 1.  Wong further teaches that the anode comprises a gas diffusion layer and the cathode comprises a gas diffusion layer, the cathode side structure further comprising a spring assembly (29/31) thus forming the cathode side gas diffusion layer in a manner wherein, as a whole, it comprises a lower elastic modulus than the anode gas diffusion layer comprising no such spring structure (Paragraphs 0067-0069; Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Wong as applied to claim 1 above and further in view of US Patent Application Publication No. 2018/00-94356 to Ukai (Ukai).
As to claim 11, Wong teaches the apparatus of claim 1.  As discussed above, Wong teaches the claim limitations of claim 11.  However, merely for the purpose of compact prosecution, the Examiner notes that Wong fails to teach a narrower interpretation of the claim language wherein the material of the gas diffusion layer alone, rather than a combination of layers and components, renders the elastic modulus of the anode gas diffusion layer higher than an elastic modulus of the cathode gas diffusion layer.  Wong teaches that the anode and cathode comprise gas diffusion layers (Paragraph 0067) but fails to discuss the elastic modulus of the material of either layer.  However, Ukai also discusses an electrochemical hydrogen pump with gas diffusion anodes and cathodes and teaches that the cathode layer should be formed of a highly elastic layer while the anode layer should be formed with more rigidity (Paragraphs 0155 and 0157).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gas diffusion layer of Wong so that the cathode layer should be formed of a highly elastic layer while the anode layer should be formed with more rigidity as taught by Ukai with the expectation of effectively forming the gas diffusion layers for the electrochemical pumping of hydrogen.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794